                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


J & J SPORTS PRODUCTIONS, INC.,

                Plaintiff                                          Civil Action No. 18-cv-8819

                                                                            ORDER

TIBIRI-TABARA, LLC d/b/a
KUCAL&MAKARA LOUNGE & BAR and
CARLOS A. L4NGEL,

                Defendants.



John Michael Vazgucz, U.S.D.J.

        For the reasons set forth in the accompanying Opinion, and for good cause shown,

        IT IS on this 26th day of July, 2019,

        ORDERED that Plaintiff’s motion for default judgment (D.E. 13) is GRANTED in part

and DENIED in part; and it is farther

        ORDERED that Plaintiffs motion is DENIED as to Defendant Carlos A. Rangel; and it

is farther

        ORDERED that Plaintiffs motion is GRANTED as to Defendant Tibiri-Tabara, LLC

d/b/a Kucaramakan Lounge & Bar; and it is farther

        ORDERED that judgment is entered against Defendant Tibifl-Tabara, LLC dlb/a

Kucaramakara Lounge & Bar in the amount of $3,200; and it is farther

        ORDERED that any motion for attorney’s fees and costs must be filed with fourteen (14)

days of the entry of this Order.


                                                John Michael VazquIg U(S.D.J.
